UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1973


HARLEY A. HUGHES,

                Plaintiff – Appellant,

           v.

IMMEDIATE RESPONSE TECHNOLOGIES, LLC, A Delaware Limited
Liability Company; IMMEDIATE RESPONSE TECHNOLOGIES, INC., A
Maryland Corporation,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01699-LMB-IDD)


Argued:   October 27, 2016                 Decided:   November 30, 2016


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Virginia Whitner Hoptman, REDMOND PEYTON & BRASWELL LLP,
Alexandria, Virginia, for Appellant.   Michael Joseph Marinello,
KAGAN LAW GROUP, LLC, Annapolis, Maryland, for Appellees.     ON
BRIEF: James S. Kurz, Daniel D. Mauler, REDMOND PEYTON &
BRASWELL LLP, Alexandria, Virginia, for Appellant.   Jonathan P.
Kagan, KAGAN LAW GROUP, LLC, Annapolis, Maryland, for Appellee
Immediate Response Technologies, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Plaintiff        Harley    A.     Hughes     served       as    the    President      and

Chief      Executive         Officer     of       defendant          Immediate        Response

Technologies, Inc. (“IRT Inc.”).                   In 2014, IRT Inc. was sold to

defendant       Immediate       Response      Technologies,           LLC     (“IRT    LLC”).

Hughes alleges that, while the sale was being negotiated, he was

promised that he would be retained as the President and CEO of

IRT LLC and paid a share of certain fees.                             Those promises, he

claims, induced him to sign agreements concerning the sale of

IRT     Inc.     and   his     employment         with    IRT    LLC.          The     written

agreements do not contain any of the promises alleged by Hughes,

and   he   was     neither      named    President       and     CEO    of    IRT     LLC    nor

afforded the share of fees he expected.

      In       December   2014,        Hughes      initiated         this     civil     action

against     IRT    LLC    and     IRT    Inc.      in    the     Eastern       District      of

Virginia.        The operative Amended Complaint of February 26, 2015,

asserts        eight   claims     against         IRT    LLC:         fraud     (Count       1);

constructive fraud (Count 2); fraudulent inducement (Count 3);

promissory estoppel (Count 4); successor liability (Count 5);

breach     of     employment      contract         (Count       6);     failure       to    pay

severance (Count 7); and unjust enrichment (Count 8).                                  Two of

the claims, Counts 6 and 7, are also directed at IRT Inc.                                  While

IRT LLC responded to the Amended Complaint and its predecessor



                                              2
with motions for summary judgment, IRT Inc. failed to appear and

did not answer in any manner.

       Following a hearing on March 13, 2015, the district court

entered an Order awarding summary judgment to IRT LLC on all

claims “[f]or the reasons stated in open court, as well as in

[IRT    LLC’s]    memoranda.”          See       Hughes   v.    Immediate     Response

Techs., LLC, No. 1:14-cv-01699 (E.D. Va. Mar. 13, 2015), ECF No.

57.    Hughes filed a motion for reconsideration as to Counts 1

through 4 and 8.         By its Memorandum Opinion and Order of May 6,

2015, the court denied Hughes’s motion for reconsideration and

elaborated on the reasons for awarding summary judgment to IRT

LLC.    See Hughes v. Immediate Response Techs., LLC, No. 1:14-cv-

01699 (E.D. Va. May 6, 2015), ECF Nos. 79-80.

       In the meantime, Hughes had filed a motion for a default

judgment against IRT Inc.              By his Report and Recommendation of

July 17, 2015, the magistrate judge recommended granting in part

and    denying    in    part    that   motion.        See      Hughes    v.   Immediate

Response    Techs.,      LLC,    No.   1:14-cv-01699           (E.D.    Va.   July   17,

2015), ECF No. 93.         Specifically, the magistrate judge concluded

that a default judgment should be entered against IRT Inc. as to

Counts 6 and 7, but that the award should include $35,695.83 in

compensatory damages, rather than the more than $2 million in

compensatory      and    enhanced      damages       sought      by     Hughes.      The

magistrate       judge    also     recommended        awarding          $19,747.10    in

                                             3
attorney’s fees and costs.           Thereafter, by its Order of August

13, 2015,     the   district   court    adopted   in    full    the   magistrate

judge’s Report and Recommendation, rejecting Hughes’s objections

thereto.      See   Hughes   v.   Immediate   Response     Techs.,     LLC,   No.

1:14-cv-01699 (E.D. Va. Aug. 13, 2015), ECF No. 99.

     Hughes       timely     noted    this    appeal,     and     we     possess

jurisdiction pursuant to 28 U.S.C. § 1291.                 Having carefully

examined    the     record     and     assessed   the     parties’       written

submissions together with the argument of counsel, we discern no

error.     We are therefore content to affirm the judgments in

favor of IRT LLC and against IRT Inc. on the cogent reasoning of

the district court.

                                                                        AFFIRMED




                                        4